Citation Nr: 1421725	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1974, followed by service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2013, a transcript of which is of record.  At that hearing, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.  


FINDING OF FACT

Bilateral hearing loss originated in or as a result of military service due to acoustic trauma sustained therein.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 202) and 38 C.F.R. § 3.159 (2013) is obviated.  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for hearing loss of each of his ear on the basis of inservice acoustic trauma.  The Veteran indicates and the record otherwise confirms that he served in the Navy as a seaman and boatswain's mate involved in duties above and below deck, including use of needle guns for paint removal from ship surfaces and entailing flight line exposure to excessive noise levels.  Many of his duties were completed without ear protection.  He further avers that he was aboard the USS Forrestal at a point in time when there was an explosion and fire aboard ship, causing many deaths and that excessive noise exposure occurred as a result of that incident.  In addition, he offers sworn testimony that his hearing loss was first noted by his parents when he visited them on leave while on active duty.  

Service examination and treatment records of the Veteran are negative for complaints or findings involving hearing loss of either ear until such time as an audiogram was performed at the time of a service separation medical examination in July 1974.  At that time, losses of 25 decibels at the 1000 and 4000 Hertz levels of the right ear were shown.  It appears as well that 25 decibel losses at 500 Hertz of both ears were initially indicated, but it likewise appears, although inconclusively, that each entry of "25" was scribbled over to read "15."  A 20 decibel loss at 400 Hertz of the left ear was also demonstrated; all other losses were at 15 decibels.  

Medical evidence developed postservice indicates that hearing loss was initially shown in October 2005, at the time the Veteran was evaluated by a private medical professional who in his January 2006 statement recommended use of hearing aids for mixed hearing loss tied to military noise exposure.  The existence of hearing loss for VA purposes was confirmed by data obtained through a VA audiological examination in May 2011.  Diagnoses at that time included a mild sensorineural hearing loss of the right ear and a mild to moderate sensorineural hearing loss of the left ear.  The VA examiner at that time noted the Veteran's report of inservice hearing loss, as well as his noise exposure in service and thereafter, principally through hunting.  His review showed no objective evidence in the military record to prove or disprove the presence of hearing loss during military service through August 1967, but did not specifically address the period of service thereafter except as to the audiogram at service exit.  The examiner further noted that the discharge audiogram in July 1974 demonstrated hearing to be within normal limits in both ears and that the current configuration of hearing thresholds did not have a classic pattern consistent with noise-induced hearing loss.  On that basis and with the knowledge that hearing loss due to noise exposure occurs at the time of exposure and not subsequently, the VA examiner concluded that it was less likely as not that inservice noise exposure could have caused the Veteran's current hearing loss.  

The Veteran credibly reports that he was exposed to excessive noise levels in service without adequate ear protection, and, thus, inservice acoustic trauma is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account of hearing loss in service and after, to include his recollection of his parents' notation of the existence of hearing loss while he remained on active duty, is likewise credible.  Moreover, while hearing loss for VA purposes was not objectively demonstrated in service or for years following service separation, the audiogram at service separation clearly indicates some degree of hearing loss of the right ear and possibly even the left ear.  See Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing was from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.)  The existence of hearing loss to that extent was not acknowledged by the VA examiner in 2011 and to that end, the probative value of his negative nexus opinion is lessened.  As well, the Board notes that a private treating medical professional has linked the Veteran's hearing loss to his military service.  

The Board, while conceding that there is evidence both supportive and contraindicating entitlement, finds that the evidence in support of service connection, including both lay and medical evidence, outweighs the evidence to the contrary.  On that basis, service connection for bilateral hearing loss is conceded.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


